This proceeding is in this court on appeal from a judgment of the Court of Appeals sustaining a demurrer to and dismissing a petition in prohibition filed originally in that court to prevent the board of elections from using certain "absent voter's ballots" which were not "printed and ready for use thirty days before the date of the election," as required by Section 4785-113, General Code. After the demurrer was sustained, the relator declined to plead further.
The extraordinary remedy of prohibition is not available to prevent the performance of a purely ministerial act.
The judgment is affirmed.
Judgment affirmed.
WEYGANDT, C.J., ZIMMERMAN, STEWART, MIDDLETON, TAFT, MATTHIAS and HART, JJ., concur. *Page 472